Exhibit 10.3

 

  Your Name: «First» «Last»   Total No. of Restricted Stock Units:
«Restricted_Stock»      

PRGX RESTRICTED STOCK UNIT AGREEMENT

FOR EMPLOYEES

PRGX GLOBAL, INC. (“PRGX”) is pleased to grant to the person signing below
(“you” or “Participant”) the Restricted Stock Units described below under the
PRGX Global, Inc. 2017 Equity Incentive Compensation Plan (the “Plan”).

 

Stock Subject to Grant:    Common Stock, no par value per share Grant Date:   
                        , 2018

Vesting: Subject to the Plan and this Agreement, the Restricted Stock Units will
become vested and payable in accordance with the following schedule, provided
you remain continuously employed with PRGX from the Grant Date until such
time(s):

 

   

On the date below

  

Restricted Stock Units that

become vested on such date

 

                 ,  2019    

   1/3 of the Restricted Stock Units (rounded down to the nearest whole share)  

                 , 2020    

   1/3 of the Restricted Stock Units (rounded down to the nearest whole share)  

                 , 2021    

   All of the remaining Restricted Stock Units

Dividend and Voting Rights: Before the Restricted Stock Units become vested and
Common Stock is paid, you will not have any voting rights with respect to the
Common Stock to which the Restricted Stock Units relate. However, you will have
the right to receive dividends and distributions on any shares of Common Stock
subject to your Restricted Stock Units as if you owned the shares of Common
Stock to which the Restricted Stock Units relate, which dividends and
distributions shall be accumulated and paid in cash if and at the time the
Restricted Stock Units to which such dividends and distributions relate become
vested and payable. No dividends or distributions will be paid with respect to
Restricted Stock Units that do not become vested and payable.

The Additional Terms and Conditions and the Plan described below are
incorporated in this Agreement by reference and contain important information
about your Restricted Stock Units. Copies of these documents referenced below
are being provided to you in connection with this Agreement. Please review them
carefully and contact PRGX Human Resources if you have any questions.

Additional Terms and Conditions describes the terms of your Restricted Stock
Units, what happens if you cease to remain employed with PRGX before your
Restricted Stock Units become vested and where to send notices; and

The Plan contains the detailed terms that govern your Restricted Stock Units. If
anything in this Agreement or the other referenced documents is inconsistent
with the Plan, the terms of the Plan, as amended from time to time, will
control. All terms used herein that are not defined herein but that are defined
in the Plan have the same meaning given them in the Plan.



--------------------------------------------------------------------------------

Please sign in the space provided below, keep a copy of this Agreement for your
records, and return both originals to PRGX Human Resources.

 

Participant:    PRGX GLOBAL, INC.                                       
                                         
By:                                     
                                             «First» «Last»    Name: Louise
Winstone Your Residence Address:    Its: Senior Vice President – Human Resources
«Address_1» «Address_2»    «City», «State» «Zip_Code»   

 

- 2 -



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR RESTRICTED STOCK UNITS

PLAN ADMINISTRATION.

 

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you with
respect to your Restricted Stock Units and maintaining the records of the Plan.
If you have questions about your Restricted Stock Units or how the Plan works,
please contact the Plan administrator at Plan.Administrator@prgx.com or (770)
779-3309.

 

  •   Except as provided herein and in the Plan, the Restricted Stock Units are
non-transferable. The Restricted Stock Units may be transferred by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order and, notwithstanding the foregoing, during the Participant’s lifetime may
be transferred by the Participant to any of the Participant’s Permitted
Transferees. Any such transfer will be permitted only if (i) the Participant
does not receive any consideration for the transfer and (ii) the Plan
administrator expressly approves the transfer. Any transferee to whom the
Restricted Stock Units are transferred shall be bound by the same terms and
conditions, including with respect to vesting, that govern the Restricted Stock
Units in the hands of the Participant; provided, however, that the transferee
may not transfer the Restricted Stock Units except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order. No
right or interest of the Participant or any transferee in the Restricted Stock
Units shall be subject to any lien, obligation or liability of the Participant
or any transferee.

 

  •   You may pay any applicable tax withholding (i) in cash, (ii) by certified
or bank cashier’s check, or (iii) by such other medium of payment as the Plan
administrator in his sole discretion may permit. The Plan administrator will
determine the amount of any required tax withholding.

 

  •   As soon as administratively practicable (and within 30 days) after the
Restricted Stock Units become vested, the Company will deliver to the
Participant or make available to the Participant’s broker the shares of Common
Stock with respect to which the Restricted Stock Units have become payable.

EFFECT OF TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL.

 

  •   Termination of Employment. If your employment with PRGX terminates for any
reason prior to the Restricted Stock Units becoming vested, any Restricted Stock
Units that are not then vested will be forfeited immediately upon the
termination of your employment for any reason.

 

  •   Change in Control. Upon the occurrence of a Change in Control, as such
term is defined in the Plan, one-hundred percent (100%) of the Restricted Stock
Units shall become vested and payable if you have remained in the continuous
employ of PRGX from the Grant Date until the time of the Change in Control.
Accordingly, subsequent termination of your employment for any reason after the
Change in Control will not result in forfeiture of your Restricted Stock Units
or the shares of Common Stock related thereto.

 

  •   Employment. For purposes of this Agreement, employment with any Affiliate
of PRGX will be considered employment with PRGX.

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 

- 3 -



--------------------------------------------------------------------------------

  To the Company:    PRGX Global, Inc.      600 Galleria Parkway, Suite 100     
Atlanta, GA 30339      Attention: Senior Vice President-General Counsel &
Secretary   To you:    The address set forth on page 1

MISCELLANEOUS.

 

  •   The Participant has received a copy of the Plan, has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. Failure by you or PRGX at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRGX of any condition or
the breach of any term or provision in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall apply only to that instance and
will not be deemed to waive conditions or breaches in the future. If any court
of competent jurisdiction holds that any term or provision of this Agreement is
invalid or unenforceable, the remaining terms and provisions will continue in
full force and effect, and this Agreement shall be deemed to be amended
automatically to exclude the offending provision. This Agreement may be executed
in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement and the Plan contain the entire agreement of
the parties hereto and no representation, inducement, promise, or agreement or
otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.

 

- 4 -